UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4627


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHAN E. SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cr-01225-DCN-1)


Submitted:    November 17, 2008             Decided:   December 5, 2008


Before TRAXLER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Michael Rhett DeHart, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathan       E.     Scott     appeals     the        twenty-seven       month

sentence    the    district         court    imposed    after       he   pled     guilty   to

failing to register as a sex offender, in violation of 18 U.S.C.

§     2250(a)    (2006).           Counsel    submitted       a     brief       pursuant   to

Anders v. California, 386 U.S. 738 (1967), averring there are no

meritorious issues for appeal, but suggesting this court should

consider whether: (1) the district court erred in denying Scott

a downward adjustment to his sentence based upon his acceptance

of responsibility and (2) whether the sentence is reasonable.

Scott was informed of his right to file a pro se supplemental

brief but has not filed a brief.                    We have carefully reviewed the

record in this case and conclude there is no reversible error.

Accordingly,      for       the    reasons    set    forth    below,       we    affirm    the

district court’s judgment.

               After he pled guilty, Scott violated the conditions of

his pretrial release by: (1) testing positive for the use of

cocaine on two occasions; (2) failing to report for required

drug testing on two occasions; and (3) failing to abide by the

requirements      of     electronic         monitoring       and    home    detention       on

several occasions.               Accordingly, Scott’s bond was revoked prior

to sentencing.          At the sentencing hearing, counsel objected to

the     lack     of     a        downward     adjustment           for   acceptance        of

responsibility,         pursuant      to    U.S.    Sentencing       Guidelines      Manual

                                              2
(“USSG”) § 3E1.1, while acknowledging that “the revocation of

[Scott’s] bond allows [the court] to take away [the adjustment

for] acceptance of responsibility.”                     Counsel argued that Scott

was,     nevertheless,         entitled      to   the    adjustment         because        his

violations of pretrial release conditions were the result of his

addiction to cocaine and his residence in a remote rural area

without access to reliable transportation.                       The district court

overruled Scott’s objection, finding that Scott’s failures to

report for drug testing and violations of electronic monitoring

did not result from his addiction.

              Under     USSG     §     3E1.1,     a    defendant      may        receive     a

reduction in offense level by clearly demonstrating acceptance

of   responsibility        for   the       offense.      We    review      for    abuse     of

discretion a district court’s denial of an adjustment based upon

acceptance of responsibility, and have held that a court may

deny the adjustment due to criminal conduct while on pretrial

release.      See United States v. Kidd, 12 F.3d 30, 34 (4th Cir.

1993).        Accordingly,       the       district    court    did     not      abuse     its

discretion in denying Scott’s objection due to his violations of

the conditions of pretrial release.

              We   will    affirm      a    sentence    imposed       by   the     district

court    if   it   is     within     the     statutorily       prescribed        range     and

reasonable.        United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).     We review Scott’s sentence under a deferential abuse of

                                              3
discretion standard.           See Gall v. United States, 128 S. Ct. 586,

590 (2007).        The first step in this review requires us to ensure

that   the   district         court   committed   no     significant      procedural

error,    such     as   improperly       calculating     the   guidelines      range.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert.

denied,    128     S.   Ct.    2525   (2008).     In    assessing     a   sentencing

court’s application of the guidelines, we review the court’s

legal conclusions de novo and its factual findings for clear

error.     United States v. Allen, 446 F.3d 522, 527 (4th Cir.

2006).     The court then considers the substantive reasonableness

of the sentence imposed, taking into account the totality of the

circumstances.          Gall, 128 S. Ct. at 597.               We presume that a

sentence     within      a    properly      calculated    guidelines        range   is

reasonable.        United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).

             The    district     court    properly     calculated     the    advisory

guidelines range of imprisonment, permitted counsel and Scott to

speak, and gave reasons for overruling Scott’s objection that he

was entitled to a downward adjustment.                  The sentence was within

the    guidelines       range    of    imprisonment      and     is   presumptively

reasonable.

             Because there was no error in the application of the

Sentencing    Guidelines        and   the    district    court    stated     that   it



                                            4
considered the 18 U.S.C. § 3553(a) (2006) factors, the sentence

is reasonable.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Scott, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Scott requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Scott.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             5